Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the total amount of isocyanurate and allophanate groups" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
In claim 11, the transitional phrase consists to an extent of renders the claimed indefinite because it is unclear if the transitional phrase limits the component A) to only the polyols listed in claim 11 or if component A) can contain additional polyols outside of the scope of the polyols listed in claim 11.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation ≥ 30 wt%, and the claim also recites preferably ≥ 30 and ≤ 50 wt% which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 13 recites the limitation "the improvement" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 claims a method for producing a coating without listing a step or steps for producing the coating.  This renders the claim indefinite because it is unclear how to produce a coating with the claimed improvement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0114179 to Yamauchi et al. (Cited on IDS) in view of U.S. Patent Pub. No. 2008/0146767 to Wamprecht
As to claims 1-7, Yamauchi discloses a two-component coating system comprising a polymeric polyol component comprising mixtures of wherein the hydroxyl value per resin of a polyol ranges from 10 to 300 mgKOH/g from the viewpoint of crosslink density and mechanical properties (0066) and a polyisocyanate component with a functionality of 4.5 to 8.0 (0032) and a number average molecular weight of greater than 800 to 1200.  At the time of filing it would have been obvious to reduce the fraction of polyisocyanates with Mn below 780 to increase the number of isocyanate reactive groups while simultaneously maintaining a low viscosity (0037).  Yamauchi discloses polyisocyanates based on 1,6-hexamethylene diisocyanate with a molar ratio of allophanate group / (isocyanurate group + allophanate group) of 0.20 to 0.90 from the viewpoint of compatibility, improved hardness, and excellent curability (0028). 
Yamauchi teaches polyol components with overlapping OH contents, still the reference does not expressly teach the claimed OH content.
Wamprecht discloses coating compositions comprising a polyol mixture that includes polycarbonate polyols, polyester polyols, and polyacrylate polyols wherein the polyols have OH contents of less than 4.5 wt% (0099-0100, 0107).
At the time of filing it would have been obvious to a person of ordinary skill in the art to use the polyol mixture of Wamprecht in the coating composition of Yamauchi to produce coating compositions that exhibit markedly improved scratch resistance while having equally good or even improved resistance to solvents and acids (0013).
As to claim 8, Yamauchi discloses reaction products of diols, monoalcohols, and diisocyanates to prepared the modified polyisocyanate component (0042).
As to claims 10-11, Yamauchi in view of Wamprecht teach mixtures of polyols that include 5 to 40% by weight of the polycarbonate polyol, 20 to 60% by weight of the polyester polyol, and 20 to 70% by weight of the polyacrylate polyols (0016-0018 in Wamprecht).
As to claim 12, Yamauchi is the field of coating compositions and teaches the coating composition comprises various solvents and though water is not listed as a solvent it is well known in the prior art to include water as a solvent over conventional solvents from the viewpoint of workplace and application safety.  (Supported by U.S. Patent Pub. No. 2018/0086938 to Schaefer et al. 0042).
As to claims 13-16, Yamauchi discloses methods of coating by applying the heat-curable two-pack urethane coating to suitable substrates that include vehicles and industries (0004)


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0114179 to Yamauchi et al. (Cited on IDS) in view of U.S. Patent Pub. No. 2008/0146767 to Wamprecht that has been explained above and is applied here as such in view of U.S. Patent Pub. No. 2004/0247888 to Watanabe et al.
As to claim 9, Yamauchi discloses a two-component coating system comprising a polymeric polyol component comprising mixtures of wherein the hydroxyl value per resin of a polyol ranges from 10 to 300 mgKOH/g from the viewpoint of crosslink density and mechanical properties (0066) and a polyisocyanate component with a functionality of 4.5 to 8.0 (0032) and a number average molecular weight of greater than 800 to 1200.  At the time of filing it would have been obvious to reduce the fraction of polyisocyanates with Mn below 780 to increase the number of isocyanate reactive groups while simultaneously maintaining a low viscosity (0037).  Yamauchi discloses polyisocyanates based on 1,6-hexamethylene diisocyanate with a molar ratio of allophanate group / (isocyanurate group + allophanate group) of 0.20 to 0.90 from the viewpoint of compatibility, improved hardness, and excellent curability (0028).
Yamauchi does not expressly disclose the of trifunctional reactants to prepared the modified polyisocyanate.
Watanabe discloses polyisocyanates compositions comprising allophanate groups that have a content of components having a molecular weight of 700 or less of 20-60 weight% that are the reaction product of polyisocyanate organic hydroxyl compounds having 2 to 8 hydroxy groups, such as trimethylolpropane (0062, 0066).
At the time of filing it would have been obvious to a person of ordinary skill in the art to add the higher functional components taught in Watanabe when preparing the polyisocyanate compositions of Yamauchi to maintain a sufficiently high number of polyisocyanate functional groups and to provide a composition with sufficiently low viscosity (0062).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763